— Judgment, Supreme Court, New York County (Laura Ward, J., at plea; Patricia Nunez, J., at sentence), rendered March 1, 2007, convicting defendant of attempted criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him to concurrent terms of 4V2 to 9 years and 3V2 to 7 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence for the attempted third-degree possession conviction to SVs to 7 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Lippman, PJ., Gonzalez, Moskowitz, Acosta and Renwick, JJ.